DETAILED ACTION (RCE)
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
This Non-Final office action is responsive to filed on 01/04/2021. Claims 1-20 are pending in the case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejection:
Applicants’ amendments to the claims 1 and 11, regarding rejection 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection 35 U.S.C. 112(b) to the claims 1-20 is respectfully withdrawn.
Applicant’s arguments regarding given rejection under 35 U.S.C. 103 are moot in view of the new grounds of rejection necessitated by applicant’s amendment.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7, 10-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sumit SAXENA (US Publication 20150317066 A1, SAXENA), in a view of KIM; Soon Hwa (US Patent Application Pub. No. 20090228820 A1; hereinafter KIM), and in a view of KIM; Seunghoon (US Patent Application Pub. No. 20120274581 A1; hereinafter Seunghoon).

Regarding claim 1 is an independent claim; SAXENA discloses a method for managing operations of an electronic device, the method comprising:
 displaying an execution screen of a first application, the execution screen including a first item (SAXENA: Fig:7A and [0108]; Referring to FIG. 7A, items are illustrated along with various contacts in a call log list of the electronic device 100, (“displaying a various contacts (consider “Dan Banderet,” as a first item) in a call log list (consider “first application”) of the electronic device 100”)); 
in response to detecting the pre-defined gesture input, displaying, [..], at least one function data item including a second item, the second item being associated with a second application (SAXENA: Fig:8B and [0114]; a list of frequent communication mode indicator like email, chat-on, SNS (consider as functional data item and “email, chat-on, SNS” as second items associated with corresponding a second applications displaying on execution screen of the first application as a call log list”), and the like can be displayed as shown in FIG. 8B); 
in response to receiving an input [..], dynamically establishing an association between the first item of the first application and the second item associated with the second application (SAXENA: Fig:8B-D and [0116]; “See into Fig:8B user select by user input on “Chat-on” application such as select communication mode associated with the contact “Dan Banderet”, and  where the IM is selected as the preferred communication for the contact, so clearly teaching that selected first item “Dan Banderet” and second item “Chat-on” are now dynamically associated with each other, here user can select any of second item from email, chat-on, SNS”); and 
in response to selecting the first item of the first application, performing at least one functional operation of the second application, wherein the at least one functional operation corresponds to the second item (SAXENA: Fig: 8B-D and [0116]; where the IM is selected as the preferred communication for the contact, the FOCA controller 102 can be configured to check the availability of the user. If the contact is available online then the IM is selected as the preferred mode of communication with the other contact, further see Fig:7A-C and [0111]; if a gesture event is performed on the contact “Dan Banderet” for communication, then the item “email application” can be automatically launched as a suitable communication mode to send a message to the contact “Dan Banderet” as shown in FIG. 7C, (“selecting first item “Dan Banderet” will executing second application such as email, chat-on, SNS associated with second item”)), and 
However, SAXENA may not obviously recite every aspect of
detecting a pre-defined gesture input within a pre-defined region including a portion of an edge of the execution screen; 
[in response to detecting the pre-defined gesture input, displaying], on an area including a position where the pre-defined gesture input is detected,
However KIM discloses:
detecting a pre-defined gesture input within a pre-defined region including a portion of an edge of the execution screen (KIM: Fig:6a and [085]; touchscreen unit 360 displays a toolbar menu mode screen substantially empty except for a marker 610 as shown in FIG. 6 a and further see into [0124]; the position can be a predetermined position); 
[in response to detecting the pre-defined gesture input, displaying], on an area including a position where the pre-defined gesture input is detected (KIM: Fig:6b and [085]; a touch is detected on the marker 610, the touchscreen unit 360 presents the toolbar 120 in the toolbar menu mode screen as shown in FIG. 6b),
SAXENA with further a method of displaying a plurality of menu items in response to detecting the gesture input in a predefined area of touch display as taught by KIM. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide an intuitive, functional, and convenient user interface for an electronic device having robust functionality, especially when the device is small in size.
However, SAXENA and Roberts may not obviously recite every aspect of
[in response to receiving an input] dragging from the second item to the first item, [dynamically establishing an association between the first item of the first application and the second item associated with the second application]; and 
wherein the established association persists as an available selection after the dragging input has ended.
However Seunghoon discloses:
 [in response to receiving an input] dragging from the second item to the first item (Seunghoon: Fig:7-8 and [0107]; referring to FIG. 7, a user may touch a first menu 11 from among the plurality of menus 10 and move the touch to a second menu 12), [dynamically establishing an association between the first item of the first application and the second item associated with the second application]; and 
wherein the established association persists as an available selection after the dragging input has ended (Seunghoon: Fig:7-8 and [0107]; referring to FIG. 7, a user may touch a first menu 11 from among the plurality of menus 10 and move the touch to a second menu 12 and further see into [0108]; referring to FIG. 7, since the touch movement has stopped at the second menu 12, further see into Fig:8 and [0111]; the controller 180 may display the pieces of schedule information 21 by incorporating the phone book items as shown in FIG. 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for displaying an item for communication with a contact stored in an electronic device as taught in SAXENA and KIM with further a method includes displaying a plurality of menu items on a display of the mobile terminal, such that each of the plurality of menu items corresponds to a different function that is executable at the mobile terminal as taught by Seunghoon. to enhance the functionalities of the applications by creating and displaying a customized window.

Regarding Claim 2 is a dependent on claim 1, SAXENA, KIM and Seunghoon discloses a method comprising:
wherein the performing of the at least one functional operation comprises launching the first application (SAXENA: Fig:8A; “various contacts in a call log list of the electronic device 100, consider as a first application launched”).

Regarding Claim 3 is a dependent on claim 1, SAXENA, KIM and Seunghoon discloses a method comprising:
wherein the performing of the at least one functional operation comprises displaying a window corresponding to the at least one functional operation on at least part of a display screen (SAXENA: Fig:8B and [0114]; if a gesture event is performed on the contact “Dan Banderet” then a list of frequent communication mode indicator like email, chat-on, SNS, and the like can be displayed as shown in FIG. 8B).

Regarding Claim 4 is a dependent on claim 3, SAXENA, KIM and Seunghoon discloses a method comprising:
wherein the window corresponding to the at least one functional operation is displayed to partially overlay on the display screen where the first application is launched (SAXENA: Fig:8B and [0114]; “as shown in FIG. 8B, a list of frequent communication mode indicator like email, chat-on, SNS displayed overlay on call log list application”).

Regarding Claim 5 is a dependent on claim 1, SAXENA, KIM and Seunghoon
setting the first item to be associated with the second item by: detecting a selection of the second item displayed on a display screen, and associating the second item with the first item based on the detecting of the selection of the second item (SAXENA: Fig: 8B-D and [0116]; preferred communication mode associated with the contact “Dan Banderet” can be changed to the application “Chat-on” by performing gesture event on the application, “so clearly teaching that selected first item “Dan Banderet” and second item “Chat-on” are now dynamically associated with each other”).

Regarding Claim 6 is a dependent on claim 5, SAXENA, KIM and Seunghoon discloses a method comprising:
wherein the associating of the second item with the first item is performed by further displaying the second item to partially overlay on the display screen (SAXENA: Fig: 8D and [0116]; “see Fig: 8D “Chat-on” as a second item overlay on “Dan Danderet” as a first item”).

Regarding Claim 7 is a dependent on claim 5, SAXENA, KIM and Seunghoon discloses a method comprising:
wherein the associating of the second item with the first item is performed by further displaying the selected second item in a vicinity of the first item displayed on the display screen where the first application is launched (SAXENA: Fig: 8D and [0116]; “see Fig: 8D “Chat-on” as a second item overlay on “Dan Danderet” as a first item and both items located on opened a call log list application”).

Regarding Claim 10 is a dependent on claim 5, SAXENA, KIM and Seunghoon discloses a method comprising:
wherein the associating of the second item with the first item is performed by further providing the second item based on at least one of applications frequently used with the first application (SAXENA: [0015]; displaying the at least one item on at least part of an execution screen of the executed application, based on the frequency of the usage of the at least one item, further see into [0045]; displaying a contact associated with an item in an electronic device. The method includes storing a frequency of communication with the contact using the item in the FOCA database), applications frequently used with applications similar to the first 3Appl. No.: 15/879,838Response dated: October 4, 2019Reply to Office Action of: July 11. 2019application, user selected applications, or system defined applications based on cross-functional similarities.

Regarding claim 11 is similar in scope to claim 1 and is rejected similarly.
Regarding claim 12 is similar in scope to claim 2 and is rejected similarly.
Regarding claim 13 is similar in scope to claim 3 and is rejected similarly.
Regarding claim 14 is similar in scope to claim 4 and is rejected similarly.
Regarding claim 15 is similar in scope to claim 5 and is rejected similarly.
Regarding claim 16 is similar in scope to claim 6 and is rejected similarly.
Regarding claim 17 is similar in scope to claim 7 and is rejected similarly.
Regarding claim 20 is similar in scope to claim 10 and is rejected similarly.


Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SAXENA, KIM and Seunghoon as applied to claims 5 and 15 above and, in a view of PARK; Jongseok (US Patent Application Pub. No. 20130326415 A1; hereinafter PARK).

Regarding Claim 8 is a dependent on claim 5, SAXENA, KIM and Seunghoon discloses a method comprising:
SAXENA, KIM and Seunghoon does not teach:
wherein the associating of the second item with the first item is performed by further providing the second item based on a contextual relationship between the first item and the second item.
However PARK discloses:
wherein the associating of the second item with the first item is performed by further providing the second item based on a contextual relationship between the first item and the second item PARK: Fig: 33(b) and [0187]; upon the long touch applied to the specific icon SI, the controller 180 can display icons RI related to the specific icon SI. The related icons RI may be display by the specific icon SI, further into [0101]; controller 180 can display an icon of an application related to the executed application. The related application may be an application that shares content used in the executed application, has a predetermined link with the executed application, further into [0102]; For example, if the gallery application displaying images is currently executed, an image can be content. The email application can generate an email to which an image is attached. Accordingly, the email application can be a related application of the gallery application).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for displaying an item for communication with a contact stored in an electronic device as taught in SAXENA, KIM and Seunghoon with further a method of controlling a user interface of touchscreen of mobile terminal is presented to a user as taught by PARK. Thus, one of ordinary skill in the art would be motivated to make such a combination to get a more efficient method that allows users to more rapidly and conveniently interact with software applications executing on electronic device and minimize the amount of time for operation.

Regarding Claim 9 is a dependent on claim 5, SAXENA, KIM and Seunghoon discloses a method comprising:
SAXENA, KIM and Seunghoon does not teach:
wherein the second item is displayed according to a priority associated with the second item.
However PARK discloses:
wherein the second item is displayed according to a priority associated with the second item (PARK: Fig: 33(b) and [0101]; “related application may be an application that shares content used in the executed application, is set by the user”, further into [0104]; Setting a related application by a user may correspond to a case in which a specific application and other application are grouped by necessity of the user. For example, if the user tends to execute a specific game application after using a subway using a subway line application, the subway line application and the specific game application can be set to related applications, (display related application as user defined, consider as to set priority to display particular application”)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for displaying an item for communication with a contact stored in an electronic device as taught in SAXENA, KIM and Seunghoon with further a method of controlling a user interface of touchscreen of mobile terminal is presented to a user as taught by PARK. Thus, one of ordinary skill in the art would be motivated to make such a combination to get a more efficient method that allows users to more rapidly and conveniently interact with software applications executing on electronic device and minimize the amount of time for operation.

Regarding Claim 18 is similar in scope to claim 8 and is rejected similarly.
Regarding Claim 19 is similar in scope to claim 9 and is rejected similarly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITISHA N PARBADIA whose telephone number is (571)270-0683.  The examiner can normally be reached on Monday 9am -5pm and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PRITISHA N PARBADIA/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145